



Exhibit 10.03
STATE AUTO FINANCIAL CORPORATION


ONE TEAM INCENTIVE PLAN


Effective January 1, 2016


SECTION 1. INTRODUCTION


1.01    Purposes of the Plan.
The purposes of the State Auto Financial Corporation One Team Incentive Plan are
to: (a) further the long-term profitable growth and earnings of the Company by
providing incentives and rewards to all employees who achieve the stated
performance goals and strategic objectives which contribute significantly to the
achievement of that profitable growth; (b) focus employees on the key measures
that align and drive superior performance and value over the long term; and (c)
assist the Company in recruiting and maintaining highly talented associates by
providing competitive total rewards. To accomplish these objectives, the Plan
authorizes the grant of Awards, as further described herein. The Plan is
intended, in part, to provide for performance-based compensation which is not
subject to the deduction limitation rules under Code Section 162(m) as in effect
from time to time.
1.02    Term of the Plan.
Subject to shareholder approval, the Plan shall be effective as of January 1,
2016, and shall remain in effect until terminated by the Board or the Committee
in accordance with 0. Any Award granted before the termination of the Plan shall
continue to be governed thereafter by the terms of the Plan, including the terms
in effect on the termination date.
SECTION 2. DEFINITIONS
2.01    Definitions.
Except where otherwise indicated, the following terms shall have the definitions
set forth below for purposes of the Plan:
(a)
“Applicable Law” means the requirements of Code Section 162(m) applicable to
performance-based compensation.

(b)
“Award” means a Performance Bonus Award granted under 0 or a Cash Bonus Award
granted under Section 6 as established by the Committee for a Performance
Period.

(c)
“Beneficiary” means the Participant’s surviving spouse, or if the Participant
has no surviving spouse, the Participant’s estate.

(d)
“Board” or “Board of Directors” means the Board of Directors of State Auto
Financial Corporation.

(e)
“Cash Bonus Award” means the dollar amount granted by members of Senior
Leadership, or their designees, and payable to a Participant in accordance with
Section 6.

(f)
“Change in Control” means one of the following events shall have taken place
after January 1, 2016:

(1)    when any “person” as defined in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act, but excluding the Company and any employee
benefit plan sponsored or maintained by the Company (including any trustee of
such plan acting as trustee) and excluding State Automobile Mutual Insurance
Company, directly or indirectly, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act, as amended from time to time), of securities
of the Company representing 30% or more of the combined voting power of the
Company’s then outstanding securities; or
(2)    when, during any period of 24 consecutive months during the existence of
the Plan, the individuals who, at the beginning of such period, constitute the
Board (the “Incumbent Directors”) cease for any reason other than death to
constitute at least a majority of the Board; provided, however, that a director
who was not a director at the beginning of such 24-month period shall be deemed
to have satisfied such 24-month requirement (and be an Incumbent Director) if
such director was elected by, or on the recommendation of, or with the approval
of, at least two-thirds of the





--------------------------------------------------------------------------------





directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 24-month period) or by prior
operation of this Section 2.01(f); or
(3)    the occurrence of a transaction requiring shareholder approval for the
acquisition of the Company by an entity other than the Company through purchase
of assets, by merger or otherwise; or
(4)    the occurrence of a “Rule 13e-3 transaction” (as defined in Rule 13e-3
under the Exchange Act) requiring approval by the shareholders of the Company.
A “Potential Change in Control” means the happening of any one of the following:
(5)    the approval by shareholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 2.01(f) above; or
(6)    the acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than the Company or any Company employee benefit
plan (including any trustee of such plan acting as such trustee) and other than
State Automobile Mutual Insurance Company) of securities of the Company
representing 30% or more of the combined voting power of the Company’s
outstanding securities and the adoption by the Board of a resolution to the
effect that a Potential Change in Control of the Company has occurred for
purposes of this Plan.
(g)
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations and rulings of general applicability issued thereunder, as in
effect from time to time.

(h)
“Committee” generally means the Compensation Committee of the Board or such
other individuals designated by the Compensation Committee, in its discretion,
to oversee the administration of the Plan, including members of the Company’s
senior leadership; provided, however, with regard to the provisions of this Plan
applicable to a Covered Employee, “Committee” means a committee of three or more
persons appointed by the Board to administer the Plan, each member of whom shall
be (1) an “independent director” as defined by the rules of the New York Stock
Exchange, (2) a “non-employee director” within the meaning of Rule 16b-3 and (3)
an “outside director” within the meaning of Section 162(m) of the Code.

(i)
“Company” means State Auto Financial Corporation and its related entities,
subsidiaries and affiliates, including State Auto Mutual Insurance Company, or
any successors thereto. Notwithstanding the foregoing, whenever the terms of
this Plan authorize the Company to take action, such action shall be considered
properly authorized if taken by the Board or the Committee as defined herein.

(j)
“Covered Employee” means an Employee who is, or who is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Code Section 162(m).

(k)
“Disability” shall have the meaning ascribed to such term in the long term
disability plan maintained by the Participant’s employer at the time that the
determination regarding Disability is made hereunder. Notwithstanding the
foregoing, if a payment under this Plan is subject to Code Section 409A,
“Disability” has the meaning ascribed to such term under that Code Section.

(l)
“Employee” means a regular, active employee of the Company. Directors who are
not employed by the Company shall not be considered Employees under the Plan,
nor shall independent contractors, leased employees, consultants or anyone else
designated as not eligible to participate in the Plan by the Committee.

(m)
“Final Bonus” means the actual Performance Bonus Award earned during a
Performance Period by a Participant, as determined by the Committee.

(n)
“Participant” means an Employee who meets the eligibility requirements of
Section 4 with respect to one or more Performance Periods.

(o)
“Performance Bonus Award” means an Award granted by the Committee and payable to
a Participant in accordance with Section 5.

(p)
“Performance Criteria” shall have the meaning set forth in Section 5.






--------------------------------------------------------------------------------





(q)
“Performance Period” means the twelve month period beginning on each January 1st
and ending on the next succeeding December 31st during the term of the Plan, or
such other time period established by the Committee from time to time with
respect to which the attainment of Performance Criteria will be determined.

(r)
“Plan” means the State Auto Financial Corporation One Team Incentive Plan, as
set forth herein and as amended from time to time.

(s)
“Retirement” means the attainment of age 55 and the completion of five years of
service with the Company; provided, however, that if a Participant’s employment
is terminated for cause after such Participant has satisfied the requirements
for “retirement” as stated herein, such termination of employment shall not be
an eligible “retirement” under the Plan. For this purpose, a “year of service”
and “for cause” shall be determined in the absolute discretion of the Committee,
whose decision shall be final and binding on all parties.

(t)
“Rule 16b-3” means Rule 16b-3 under the Securities Exchange Act of 1934, as
amended from time to time, or any successor thereto.

(u)
“Target Bonus Award” means the potential Award designated for a Participant in
accordance with Section 5 that would be payable to the Participant for a
Performance Period if the Performance Criteria for the Performance Period were
fully (100%) achieved and no negative discretion was exercised by the Committee
in regard to that Award.

(v)
“Termination of Employment” means, for purposes of this Plan, unless otherwise
determined by the Committee, ceasing to be an Employee (as determined in
accordance with Code Section 3401(c) and the regulations promulgated thereunder)
of the Company. Unless otherwise determined by the Committee, if a Participant’s
employment with the Company terminates but such Participant continues to provide
services to the Company in a non-employee director capacity, such change in
status shall not be deemed a Termination of Employment within the Performance
Period during which it occurs. A Participant employed by, or performing services
for, a related company or a division of the Company shall be deemed to incur a
Termination of Employment if, as a result of a disaffiliation, such related
company or division ceases to be a related company or division, as the case may
be, and the Participant does not immediately thereafter become an Employee of
the Company or another related company. Temporary absences from employment
because of illness, vacation or leave of absence and transfers among the Company
and its related companies shall not be considered a Termination of Employment.
In addition, Termination of Employment shall mean a “separation from service” as
defined in regulations issued under Code Section 409A whenever necessary to
ensure compliance therewith for any payment of an Award conferred under this
Plan that is subject to such Code Section, and, for such purposes, shall be
determined based upon a reduction in the bona fide level of services performed
to a level equal to twenty percent (20%) or less of the average level of
services performed by the Employee during the immediately preceding 36-month
period.

SECTION 3. ADMINISTRATION
3.01    The Committee.
The Plan shall be administered by the Committee, or its designee, as defined in
Section 2.01(h) and collectively referred to herein as the “Committee”. The
Committee shall periodically determine, in its sole discretion, the amounts and
other terms and conditions of Awards to be granted to Participants under the
Plan. The Committee shall administer the Plan in accordance with applicable
legal requirements. All questions of interpretation and administration with
respect to the Plan and Awards made hereunder shall be determined by the
Committee in its sole and absolute discretion. All determinations by the
Committee shall be final and conclusive upon all persons. The Committee shall
act by vote or written consent of a majority of its members and its actions
shall be recorded in the minutes of the Committee. Notwithstanding any other
provision of the Plan, the Committee shall not have any discretion or authority
to make changes to any Award for a Covered Employee that is intended to qualify
as “performance-based compensation” under Code Section 162(m) to the extent that
the existence of such discretion or authority would cause such Award not to so
qualify.
3.02    Additional Powers of the Committee.
In addition to any implied powers and duties that are needed to carry out the
provisions of the Plan, the Committee shall have the following specific powers
and duties:
(a)
to make, amend, rescind and enforce any rules and regulations it shall deem
necessary or proper for the efficient administration of the Plan;






--------------------------------------------------------------------------------





(b)
to correct administrative errors;

(c)
to determine the terms and provisions for making or modifying Awards;

(d)
to make all other determinations necessary or advisable for the administration
of the Plan;

(e)
to designate one or more officers of the Company to execute on behalf of the
Company all agreements and other documents approved by the Committee under the
Plan;

(f)
except to the extent prohibited by Applicable Law, to delegate to one or more
individuals the day-to-day administration of the Plan and any of the functions
assigned to it in this Plan, including the power to approve Awards to Employees
who are not Covered Employees; provided, however, that such delegation may be
revoked at any time and all determinations and decisions of any delegate as to
any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
persons; and

(g)
to employ one or more persons to render advice with respect to any of its
responsibilities under the Plan.

SECTION 4. PARTICIPATION
4.01    Participation.
The Committee shall designate, or determine the methodology and criteria, if
any, for the designation of the Employees who are eligible to receive an Award
under the Plan. In general, all Employees shall be eligible to participate in
the Plan. An individual who is not an Employee shall not be eligible to
participate in the Plan. Only the Committee may determine the eligibility of
Employees who are Covered Employees.
4.02    Partial Performance Period Participation.
An Employee who becomes eligible after the beginning of a Performance Period and
prior to the beginning of the fourth calendar quarter, may participate in the
Plan for that Performance Period on a ratable basis. Such situations may
include, but are not limited to new hires. The Committee, in its sole
discretion, retains the right to prohibit or allow participation in the initial
Performance Period of eligibility for any such Employee. If an Employee
participates for only a portion of a Performance Period for any reason, the
Performance Criteria previously established under the Plan for that Performance
Period shall apply to any Employee who becomes eligible after the beginning of
the Performance Period, but his Award may be prorated. Such proration may be
based on the number of days the Employee performed services during the
Performance Period while a Participant in the Plan over the total days in the
Performance Period, or some similar method adopted by the Committee that results
in a ratable reduction of the Award based on the partial Performance Period
applicable to the Employee. In addition, in the event a Participant changes job
levels, sub-groups or business segments during a Performance Period, the
Participant’s Award may be adjusted to reflect the amount of time at each job
level, sub-group or business segment during the Performance Period, in the
Committee’s discretion. Notwithstanding anything in this Section 4.02 or in the
Plan to the contrary, the participation in the Plan for a Covered Employee who
becomes eligible after the beginning of the Performance Period shall comply with
the provisions of Code Section 162(m), as set forth in Section 5.
SECTION 5. PERFORMANCE BONUS AWARDS
5.01    Establishment of Performance Criteria.
For each Performance Period, the Committee will establish in writing Performance
Criteria based on one or more of the following performance measures of the
Company (and/or one or more business segments or sub-groups of the Company, as
applicable), applied to the Company as a whole or to a business segment or
sub-group, either individually, alternatively or in any combination, and
measured over the Performance Period, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee in the award criteria or by
duly adopted resolution: (i) combined ratio; (ii) premium growth; and (iii)
policies in force. Except as otherwise provided herein, the extent to which the
Performance Criteria are satisfied will determine the amount, if any, of the
Final Bonus that will be earned by each Participant (subject to Section 5.04).
The Performance Criteria may vary for different Performance Periods and need not
be the same for each Participant eligible for a Performance Bonus Award for a
Performance Period. If the identified Performance Criteria are not met at the
minimum level established by the Committee, no Performance Bonus Awards will be
paid for the applicable Performance Period. For purposes of this Plan, “policies
in force” means, as of the applicable measurement date, the active policies
underwritten by the Company’s Personal and Business (including workers’
compensation) Insurance Segments.





--------------------------------------------------------------------------------





5.02    Adjustment of Performance Criteria.
Once established, the Performance Criteria shall not be changed during the
Performance Period. Subject to the requirements of Code Section 162(m) with
respect to Covered Employees, at the time a Performance Bonus Award is made and
Performance Criteria are established, the Committee is authorized to determine
the manner in which the Performance Criteria will be calculated or measured to
take into account certain factors over which Participants have no or limited
control, including, but not limited to, cumulative effects of tax or accounting
changes in accordance with U.S. generally accepted accounting principles or
extraordinary charges to income.
5.03    Issuance of Awards.
For each Performance Period, the Committee may issue to Participants in the
Plan, as the Committee shall determine in its sole discretion, a Target Bonus
Award which is contingent on the achievement of established Performance Criteria
during the Performance Period or, with respect to Employees who are not Covered
Employees, the occurrence of another specified event as determined by the
Committee in accordance with the terms of the Plan. In determining the nature
and amount of the Target Bonus Award, the Committee shall consider, among other
factors, responsibility level, and performance. Awards will be earned based upon
the performance of the Company or one or more of its business segments and/or
sub-groups and the attainment of the established Performance Criteria during the
Performance Period. In no event shall the maximum Award that may be paid to any
single Participant for any single Performance Period exceed $3,000,000.00, such
maximum Award amount to be pro-rated if the Performance Period is less than a
full fiscal year of the Company. The total amount of Performance Bonus Awards
for the Performance Period will be calculated and allocated from a pool of
incentive dollars established by the Company on an annual basis under an
objective formula. For each Performance Period, a specified share of the pool
shall be determined as the Performance Bonus Award for each Participant,
provided that the total shares shall not exceed 100% of the available pool. In
addition, should the Committee exercise its discretion to reduce a Covered
Employee’s Performance Bonus Award, no reduction in a Covered Employee’s
Performance Bonus Award shall result in an increase in the share of another
Covered Employee’s Performance Bonus Award.
Performance Criteria and Target Bonus Awards shall be established prior to the
beginning of each Performance Period or as soon as practicable thereafter. If a
Participant commences participation after the beginning of a Performance Period,
Performance Criteria in effect for the Participant’s position shall apply for
the remaining balance of the Performance Period, unless otherwise determined by
the Committee within 90 days of the date the Employee becomes a Participant. In
all cases where the Participant is a Covered Employee, the Performance Criteria
and Target Bonus Award shall be established in no event later than 90 days
following the first day of the Performance Period or after twenty-five percent
(25%) of the Performance Period has elapsed, if earlier, and the outcome
relative to the attainment of the Performance Criteria shall not be
substantially certain at the time the Performance Criteria and Target Bonus
Award are established. This Section 5.03 is intended to ensure compliance with
the exception from Code Section 162(m) for qualified “performance-based
compensation,” and shall be construed, applied and administered accordingly with
respect to any Participant who is a Covered Employee.
5.04    Final Bonus Determinations.
At the end of each Performance Period, the Committee shall certify in writing
the extent to which the Performance Criteria were met during the Performance
Period for any Performance Bonus Awards for Covered Employees. If the
Performance Criteria for the Performance Period are met, Covered Employees shall
be entitled to the payment of the Performance Bonus Awards, subject to the
Committee’s exercise of negative discretion to reduce any Final Bonus payable to
a Covered Employee based on business objectives established for that Covered
Employee or other factors as determined by the Committee in its sole discretion.
With respect to Participants who are not Covered Employees, the Committee will
determine the Final Bonus for a Performance Period based on the Performance
Criteria and other business and/or individual objectives. The Committee may
adjust (up or down) any Final Bonus for Participants who are not Covered
Employees on the basis of such further considerations as the Committee shall
determine in its sole discretion. Subject to the maximum dollar amount for an
Award provided in Section 5.03, no Final Bonus shall be greater than 200% of a
Participant’s Target Bonus Award. Further, should the Committee desire to
provide any additional bonus amount or payment to a Covered Employee above the
Performance Bonus Award issued to the Covered Employee for the Performance
Period, such payment shall be a separate bonus payment and shall not be a
Performance Bonus Award, meaning it shall not be subject to or covered by
Section 162(m) of the Code as performance-based compensation.
5.05    Change of Control or Potential Change of Control.
If a Change of Control or Potential Change of Control, as defined in Section
2.01(f), occurs prior to the end of a specified Performance Period, the
Committee shall determine the Final Bonus in accordance with Section 5.04;
provided, however, that such Final Bonus shall be determined based on the
achievement of the Performance Criteria up to the date of the Change of Control





--------------------------------------------------------------------------------





or Potential Change of Control and then prorated based upon the length of time
that the Participant was employed by the Company during the applicable
Performance Period. The Final Bonus, thus determined, shall be paid per the
terms of the Plan.
5.06    Termination of Employment.
(a)
Termination of Employment Due to Retirement, Death or Disability. In the event
of a Participant's Termination of Employment by reason of Retirement, death or
Disability during the applicable Performance Period, the Final Bonus determined
in accordance with Section 5.04 herein shall be reduced to reflect participation
prior to termination only and as further described below.

(1)    Death or Disability. If the Participant’s employment is terminated due to
death or Disability, the Final Bonus, if any, shall be equal to 100% of the
Participant’s Target Bonus Award, prorated by multiplying the Final Bonus by a
fraction, the numerator of which is the number of days of employment in the
Performance Period through the date of employment termination, and the
denominator of which is the number of days in the Performance Period. In the
case of a Participant's Disability, the employment termination shall be deemed
to have occurred as of the date that the Committee determines was the date on
which the definition of Disability was satisfied. Notwithstanding the foregoing,
if the Participant is a Covered Employee, the Final Bonus, if any, shall be
based upon the achievement of the Performance Criteria during the applicable
portion of the Performance Period and then prorated as described above.
(2)    Retirement. If the Participant’s employment is terminated due to
Retirement, the Final Bonus, if any, shall be based upon the achievement of the
Performance Criteria during the applicable Performance Period and then prorated
based upon the length of time that the Participant was employed by the Company
during the Performance Period.
The Final Bonus, thus determined, shall be paid as soon as possible and
reasonable following the Participant’s death, and if paid due to Disability or
Retirement, the Final Bonus shall be paid as soon as practicable and reasonable
following the end of the Performance Period in which the Disability or
Retirement occurs, and shall be made at the same time payments are made to
Participants who did not incur a Disability or retire during the applicable
Performance Period, unless otherwise elected by the Participant as provided in
any deferred compensation plan sponsored by the Company and applicable to the
Participant.
(b)
Termination of Employment for Other Reasons. In the event of a Participant's
Termination of Employment before the fourth quarter of the Performance Period
for a reason other than due to Retirement, death, Disability or involuntary
termination by the Company other than for “Cause”, all of the Participant’s
rights to any Final Bonus for that Performance Period shall be forfeited unless
otherwise determined by the Committee in its sole discretion. Except as provided
in Section 5.06(a), only Participants who are, as of the date the Final Bonus,
if any, is paid, either current, active Employees or current Employees who are
on a leave of absence authorized by the Company shall be entitled to any Final
Bonus earned for the Performance Period, unless otherwise determined by the
Committee in its sole discretion. Payment of the Final Bonus shall be made at
the same time payments are made to Participants who did not have a Termination
of Employment during the applicable Performance Period, unless otherwise elected
by the Participant as provided in any deferred compensation plan sponsored by
the Company and applicable to the Participant. For purposes of this Section
whether an involuntary termination is for “Cause” shall be determined in the
absolute discretion of the Committee, whose decision shall be final and binding
on all parties.

(c)
Other Forfeiture Events. The Committee may, in its discretion, require that all
or any portion of a Final Bonus be subject to an obligation of repayment to the
Company upon the violation of a non-competition and confidentiality covenant
applicable to the Participant. The Committee may, in its discretion, also
require repayment to the Company of all or any portion of a Final Bonus if the
amount of the Final Bonus was calculated based upon the achievement of certain
financial results that were subsequently the subject of a financial statement
restatement or amendment to a previously filed financial statement and the
amount of the Final Bonus would have been lower than the amount actually paid to
the Participant had the financial results been properly reported, and the
Committee shall require repayment to the Company of any Final Bonus to the
extent such repayment is required by law. Further, the Committee may, in its
discretion, require that all or any portion of a Final Bonus paid to a
Participant for the current or immediately preceding Performance Period be
forfeited and returned to the Company if the Participant directly or indirectly
solicits or causes to be solicited, or in any other way is responsible for, an
offer of employment to be made to any Employee of the Company for twelve months
after such Participant’s Termination of Employment from the Company, without the
prior written consent of the Company. This Section 5.06(c) shall not be the
Company’s exclusive remedy with respect to such matters. This Section 5.06(c)
shall not apply after a Change in Control or Potential Change in Control except
if required by law. Notwithstanding the foregoing, if the Company adopts any
policy requiring the repayment of bonus amounts due to financial restatements or
other identified conduct (collectively, a “Clawback Policy”), the provisions of
such Clawback Policy shall also apply






--------------------------------------------------------------------------------





to the Plan and in the event of any inconsistency between the Plan and the
Clawback Policy, the terms of the Clawback Policy, as applicable, shall govern.
5.07    Payment of Performance Bonus Awards.
Each Participant’s Final Bonus, as determined by the Committee, shall be paid in
cash, in one lump sum, subject to applicable tax and other authorized
withholdings, on the last business day occurring on or before the 15th day of
the third month after the end of each Performance Period. If payment is delayed
due to an unforeseeable event or other administrative delay, payment shall in no
event be made later than the December 31st of the taxable year following the
year in which the Final Bonus was earned. Other withholdings may include, but
not be limited to, amounts previously elected to be deferred to a tax-qualified
or non-qualified retirement or deferred compensation plan. In addition, the
Committee may provide for deferred payment of any Final Bonus to a specified
date or to a date not less than six months after Termination of Employment, in
compliance with the requirements of Code Section 409A, as applicable.
SECTION 6. CASH BONUS AWARDS


6.01    Additional Cash Bonus Awards.
Senior Leadership (i.e., business segment leaders or their designees, a
“Leader”) may also issue and pay “spot” Cash Bonus Awards at any other time as
such Leader, in his discretion, determines to be appropriate in order to reward
an Employee (who is not a Covered Employee) for exemplary performance results,
as determined by the Leader in his sole discretion. Any such Cash Bonus Awards
are not intended to qualify as performance-based compensation within the meaning
of Code Section 162(m).
6.02    Payment of Cash Bonus Awards.
The Leader may, but shall not be required to, issue Cash Bonus Awards to one or
more Participants, including, but not limited to, a Participant to whom a
Performance Bonus Award has been designated pursuant to Section 5 above (other
than a Covered Employee). A Cash Bonus Award as determined by the Leader shall
be paid in cash, in one lump sum, subject to applicable tax and other authorized
withholdings, no later than the last business day occurring on or before the
15th day of the third month after the end of the Performance Period for which
the Cash Bonus Award was made.
SECTION 7. PAYMENT OF AWARDS


7.01    Awards Solely from General Assets.
The Awards under the Plan shall be paid solely from the general assets of the
Company. Nothing herein shall be construed to require the Company or the Board
to maintain any fund or to segregate any amount for the benefit of any
Participant, and no Participant or other party claiming an interest in amounts
earned under the Plan shall have any right against, right to, or security or
other interest in, any fund, account, or asset of the Company from which the
payment pursuant to the Plan may be made. The Plan is intended to constitute an
unfunded plan for incentive compensation. To the extent that any party acquires
a right to receive a payment under the Plan, such right shall be equivalent to
that of an unsecured general creditor of the Company.
7.02    Plan Expenses.
All reasonable expenses of administering the Plan shall be paid by the Company.
SECTION 8. AMENDMENT AND TERMINATION


8.01    Amendment of Plan.
Except as otherwise provided in Section 8.02, the Committee, without notice, at
any time and from time to time, may modify or amend, in whole or in part, any or
all of the provisions of the Plan, or suspend or terminate it entirely;
provided, however, that no such modification, amendment, suspension, or
termination may, without the consent of a Participant, materially reduce the
right of a Participant to a payment or distribution hereunder to which he has
already become entitled, as determined under Sections 5 and 6 hereof.
Shareholder approval of any amendment will be required only as required by
Applicable Law. No new Award may be granted during any period of suspension of
the Plan or after termination of the Plan.





--------------------------------------------------------------------------------





8.02    Change in Control.
Notwithstanding Section 8.01, above, on or after the occurrence of a Change in
Control, no direct or indirect alteration, amendment, suspension, termination or
discontinuance of the Plan, no establishment or modification of rules,
regulations or procedures under the Plan, no interpretation of the Plan or
determination under the Plan, and no exercise of authority or discretion vested
in the Committee under any provision of the Plan (collectively or individually,
a “Change”) shall be made if the Change: (a) is not required by Applicable Law
or necessary to meet the requirements of Rule 16b-3, Code Section 162(m) or Code
Section 409A;, and (b) would have the effect of:
(a)
eliminating, reducing or otherwise adversely affecting a Participant’s, former
Participant’s or beneficiary’s rights with respect to any Award granted prior to
the Change in Control;

(b)
altering the meaning or operation of the definition of Change in Control in
Section 2.01(f) (and of the definition of all the defined terms that appear in
the definition of Change in Control), the provisions of this 0, or any rule,
regulation, procedure, provision or determination made or adopted prior to the
Change in Control pursuant to this 0 or any provision in any rule, regulation,
procedure, provision or determination made or adopted pursuant to the Plan that
becomes effective upon the occurrence of a Change in Control (collectively, the
“Change in Control Provisions”); or

(c)
undermining or frustrating the intent of the Change in Control Provisions to
secure for Participants, former Participants and beneficiaries the maximum
rights and benefits that can be provided under the Plan.

Upon and after the occurrence of a Change in Control: (1) all rights of all
Participants, former Participants and beneficiaries under the Plan (including
without limitation any rules, regulations or procedures promulgated under the
Plan) shall be contractual rights enforceable against the Company and any
successor to all or substantially all of the Company’s business or assets; and
(2) any Award (i) shall be deemed to have been earned at the annual target
amount, regardless of whether the specified Performance Criteria have been
satisfied and (ii) shall be payable immediately following the Change in Control.
These Change in Control Provisions may be altered, amended or suspended at any
time before the date on which a Change in Control occurs; provided, however,
that any alteration, amendment or suspension of the Change in Control Provisions
that is made before the date on which a Change in Control occurs, and at the
request of a person who effectuates the Change in Control, shall be treated as
though it occurred after the Change in Control and shall be subject to the
restrictions and limitations imposed by the preceding provisions of the
immediately preceding paragraph.
8.03    Other Plans.
Nothing herein shall preclude the Committee from authorizing or approving other
plans or forms of incentive or bonus compensation. The Committee shall have the
right to determine the extent to which any Participant shall participate in this
Plan in addition to any other plan or plans of the Company in which he shall
participate.
SECTION 9. MISCELLANEOUS


9.01    No Right to Employment.
The receipt of an Award under the Plan shall not give any Employee any right to
continued employment by the Company, nor shall it limit or interfere in any way
with the right of the Company to terminate the employment of any Participant at
any time or to increase or decrease the compensation of any Participant. There
is no obligation for uniformity of treatment of Participants under this Plan or
otherwise. No person shall have any claim or right to be granted an Award under
this Plan and the receipt of an Award shall not give an Employee the right to
receive any subsequent Award.
9.02    Nontransferability.
No right or interest of any Participant in the Plan shall be assignable or
transferable, other than by will or pursuant to the laws of descent and
distribution, or subject to any lien, directly, by operation of law or
otherwise, including, but not limited to, by execution, levy, garnishment,
attachment, pledge, or bankruptcy, and any attempt to take any such action shall
be null and void.
9.03    Recipient of Payment.
(a)
Except as otherwise provided in paragraph (b), below, any Award under the Plan
shall be paid to the Participant, or to the Beneficiary of a deceased
Participant.






--------------------------------------------------------------------------------





(b)
If the Committee deems any person entitled to receive any amount under the
provisions of the Plan to be incapable of receiving or disbursing the same by
reason of minority, illness or infirmity, mental incompetence, or incapacity of
any kind, the Committee may, in its sole discretion: (1) apply such amount
directly for the comfort, support and maintenance of such person; (2) reimburse
any person for any such support theretofore supplied to the person entitled to
receive any such payment; (3) pay such amount to any person selected by the
Committee to disburse it for such comfort, support and maintenance, including
without limitation, any relative who has undertaken, wholly or partially, the
expense of such person’s comfort, care and maintenance, or any institution in
whose care or custody the person entitled to the amount may be; or (4) with
respect to any amount due to a minor, deposit such amount to his credit in any
savings or commercial bank of the Committee’s choice, direct that such
distribution be paid to the legal guardian, or if none, to a parent of such
person or a responsible adult with whom the minor maintains his residence, or to
the custodian for such person under the Uniform Gift to Minors Act or Gift to
Minors Act, if such payment is permitted by the laws of the state in which the
minor resides.

(c)
If a payment is made under the Plan to a third party pursuant to Section
9.04(b), above, the Plan, the Board, the Committee and the Company shall be
relieved, to the fullest extent permitted by law, of any obligation to make a
duplicate payment to or on behalf of the Participant or Beneficiary.

9.04    Taxes.
The Committee may make any appropriate arrangements to deduct from amounts
otherwise payable to a Participant any taxes that the Committee believes to be
required to be withheld by any government or governmental agency in respect of
an Award. The Participant and/or his Beneficiary shall bear all taxes on amounts
paid under the Plan to the extent that no taxes are withheld, irrespective of
whether withholding is required.
9.05    Headings.
Any headings used in this document are for convenience of reference only and may
not be given any weight in interpreting any provision of the Plan.
9.06    Severability.
If any provision of the Plan shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if the illegal or invalid
provision had never been inserted herein. In addition, if any provision of the
Plan inadvertently causes an Award granted under the Plan to be “nonqualified
deferred compensation” within the meaning of Code Section 409A, then such Award
shall be construed and enforced as if the provision had never been inserted
therein.
9.07    Governing Law.
The Plan and all agreements hereunder shall be construed, administered, and
regulated in accordance with the laws of the State of Ohio (excluding the choice
of law provisions thereof), except as to matters pre-empted or governed by
federal law.
9.08    Gender and Number.
Except where otherwise indicated by the context, any masculine term used herein
also shall include the feminine; the plural shall include the singular, and the
singular shall include the plural.
9.09    Successors.
All obligations of the Company under the Plan shall be binding upon and inure to
the benefit of any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.





